FILED
                           NOT FOR PUBLICATION
                                                                             AUG 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

STANTON M. BUCH; SHARON A.                       No. 16-35287
STINUS,
                                                 D.C. No. 3:15-cv-00136-HRH
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

UNITED STATES OF AMERICA,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                    H. Russel Holland, District Judge, Presiding

                           Submitted August 17, 2017**
                               Anchorage, Alaska

Before: GRABER, CLIFTON, and M. SMITH, Circuit Judges.

      Plaintiffs Stanton M. Buch and Sharon A. Stinus timely appeal the district

court’s dismissal of their claims under the Federal Tort Claims Act, 28 U.S.C.

§§ 2671–2680, as barred by the doctrine announced in Feres v. United States, 340


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
U.S. 135 (1950). Reviewing de novo, Whittaker Corp. v. United States, 825 F.3d

1002, 1005 (9th Cir. 2016), we affirm.

      Plaintiffs challenge the correctness of the Supreme Court’s decision in Feres.

Because the Supreme Court has not overruled Feres, we must follow it. See, e.g.,

State Oil Co. v. Khan, 522 U.S. 3, 20 (1997) ("[I]t is [the Supreme] Court’s

prerogative alone to overrule one of its precedents."); Kingman Reef Atoll Invs.,

L.L.C. v. United States, 541 F.3d 1189, 1196 (9th Cir. 2008) ("[I]n the absence of

any Supreme Court decision overruling [an earlier Supreme Court precedent], we

must follow the Supreme Court precedent that directly controls, leaving to the

Court the prerogative of overruling its own prior decisions." (internal quotation

marks omitted)); see also Costo v. United States, 248 F.3d 863, 869 (9th Cir. 2001)

("[W]e are bound to follow this well-worn path [of Feres].").

      AFFIRMED.




                                          2